      Case 18-06244-LA13               Filed 10/28/19          Entered 10/28/19 14:27:21                Doc 61-1         Pg. 1 of
                                                                  1
                                                      Notice Recipients
District/Off: 0974−3                        User: Admin.                          Date Created: 10/29/2019
Case: 18−06244−LA13                         Form ID: pdf901                       Total: 29


Recipients of Notice of Electronic Filing:
tr          David L. Skelton
aty         Ahren A. Tiller        atiller@blc−sd.com
aty         Christopher M. McDermott           ch11ecf@aldridgepite.com
aty         Joseph Delmotte
                                                                                                                      TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Andrew C. Palenscar         4641 Ramona Dr           Fallbrook, CA 92028
14524087 Citibank, N.A.          P.O. Box 688971           Des Moines, IA 50368−8971
14505748 ALDRIDGE PITE LLP                 4375 Jutland Drive, Suite 200        PO Box 17933         San Diego CA 9
14511603 American Express            Box 001         Los Angeles, CA 90096−8000
14503335 Bankamerica           Po Box 982238           El Paso, TX 79998
14522286 Chase Bank USA, N.A.              c/o Robertson, Anschutz & Schneid, P.L.         6409 Congress Avenue, Suite
            100       Boca Raton, FL 33487
14503336 Chase Card           Po Box 15298          Wilmington, DE 19850
14503337 CitiMortgage           P.O. Box 6006          The Lakes, NV 88901−6006
14503340 CitiMortgage           P.O. Box 6243          Sioux Falls, SD 57117
14503339 CitiMortgage           P.O. Box 689196          Des Moines, IA 50368−9196
14503338 CitiMortgage           PO BOX 9438            Gaithersburg, MD 20898
14503341 CitiMortgage           PO Box 10002           Hagerstown, MD 21742
14514995 CitiMortgage, Inc.          c/o Aldridge Pite, LLP         4375 Jutland Drive, Ste. 200      P.O. Box 17933        San
            Diego, CA 92177−0933
14511604 Citibank          P.O. Box 6241         Sioux Falls, SD 57117
14524157 Citibank, N.A.          P.O. Box 6030          Sioux Falls, SD 57117−6030
14503342 Clear Recon Corp           4375 Jutland Dr. #200          San Diego, CA 92117
14503343 Franchise Tax Board           PO Box 942867           Sacramento, CA 94267
14503344 Internal Revenue Service            Centralized Insolvency Oper.        PO Box 7346        Philadelphia, PA
            19101−7346
14536986 Lauryn Palenscar          3404 Oak Cliff Dr #2          Fallbrook CA 92028
14522122 Lauryn Palenscar          3404 Oak Cliff Dr, Ste 2          Fallbrook, CA 92028
14505293 Nationstar Mortgage LLC d/b/a Mr. Cooper              c/o ALDRIDGE PITE, LLP             4375 Jutland Drive, Suite
            200       P.O. Box 17933          San Diego, CA 92177−0933
14587727 Nationstar Mortgage LLC d/b/a Mr. Cooper as servic              c/o Kelsey Luu        THE MORTGAGE LAW FIRM,
            PLC        27455 Tierra Alta Way, Suite B          Temecula, CA 92590
14503345 Nationstar/mr Cooper            8950 Cypress Waters Blvd           Coppell, TX 75019
14514002 New Residential Mortgage Loan Trust 2014−1                Nationstar Mortgage LLC d/b/a Mr. Cooper         Bankruptcy
            Dept.       PO Box 619096           Dallas TX 75261−9741
14587731 THE MORTGAGE LAW FIRM, PLC                       27455 Tierra Alta Way, Suite B         Temecula, California 92590
                                                                                                                     TOTAL: 25
